Citation Nr: 0126386	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  98-19 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This appeal arose from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

The veteran testified at a videoconference hearing chaired by 
the undersigned Board member in August 2001.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder. 


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  He contends, in essence, that stressful events during 
his service in Vietnam caused PTSD.


In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the veteran's claim and render a 
decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

In order for service connection to be granted, there must be 
a current disability.
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2001); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

No compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110. The law provides that drug and 
alcohol abuse cannot itself be service-connected.  
38 U.S.C.A. § 105(a).


Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present:  (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) either evidence of combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims) (the Court) noted that, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), 
and the applicable provisions contained in VA Manual 21-1, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If there is no combat experience, there must be independent 
evidence to corroborate a veteran's statement as to the 
occurrence of the claimed stressor.  See Doran, 6 Vet. App. 
at 288-89.  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown,
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

Factual background

According to the veteran's service medical and personnel 
records, he had difficulty adjusting to military life and to 
service in Vietnam.  A psychiatric evaluation yielded the 
diagnosis of passive-aggressive personality disorder and he 
was described as "full of anger."  In March 1970, his 
commanding officer stated that further attempts at 
rehabilitation of the veteran would be fruitless as he 
disregarded orders and had every lax manner of performance.  
He recommended that the veteran be administratively separated 
from the army.  The report of the veteran's separation 
medical examination reflects that the veteran was deemed to 
have been abnormal psychiatrically as he had a passive-
aggressive personality disorder and a behavior disorder.  He 
was subsequently discharged under honorable conditions.
 
There is little information reflecting the veteran's mental 
health immediately subsequent to his leaving service.  The 
report of a VA examination conducted in July 1970 without 
benefit of the veteran's service medical or personnel records 
shows that the examiner commented that, "On the basis of 
this examination, there did not appear to be any significant 
psychiatric difficulty."

Subsequent to the 1970 VA examination report, there is no 
contemporaneous medical evidence contained in the file which 
reflects the veteran's mental health condition until 1993, 
when the veteran suffered a intracerebral subarachnoid 
hemorrhage, for which he required significant surgical 
intervention and from which he suffers serious residuals to 
this day in the form of a seizure disorder, headaches, and 
neurological complications including memory loss.  By 
history, however, the medical evidence from the past ten 
years shows that the veteran suffers from heroin and multiple 
substance addictions.  He has been in and out of 
detoxification programs and various substance abuse treatment 
programs.  None of the records reflecting either treatment 
for the brain hemorrhage or substance abuse contain any 
reference to PTSD.

The veteran filed a claim for entitlement to service 
connection for PTSD in December 1996.  In September 1997, he 
was admitted to a VA hospital for detoxification from an 
opioid dependency.  During the hospitalization, he underwent 
comprehensive psychological, psychosocial, and chemical 
dependency assessments.  The diagnoses rendered by his 
treating physicians were opioid dependency, nicotine 
dependency, narcissistic personality disorder, antisocial 
personality disorder with borderline histrionic features, a 
seizure disorder, and degenerative joint disease.

In December 1997, the veteran underwent a VA psychiatric 
examination pursuant to his PTSD claim.  In addition to 
clinically interviewing the veteran, the examiner was able to 
review the veteran's claims file, which included a statement 
of stressor events which the veteran had prepared and 
submitted in October 1997.  The examiner assigned diagnoses 
of organic brain syndrome, secondary to a history of brain 
hematoma; heroin addiction in remission for two months; and 
antisocial traits.  In conclusion, the examiner made the 
following comments:  

The impression is that this veteran does 
not suffer post-traumatic stress 
disorder.  His problem through the years 
has been the severe drug addiction.  The 
drug addiction does not appear related to 
the Vietnam experience.  He does have 
some antisocial elements in his 
personality that appeared already early 
in his life.  There is some degree of 
organic brain syndrome as a consequence 
of the brain surgery.

The veteran was again hospitalized at a VA hospital in 
January 1998, when he was treated for Dilantin toxicity, 
posttraumatic seizure disorder, drug induced hepatic 
dysfunction, and substance abuse, in addition to several 
physical disabilities.  Outpatient treatment reports dated in 
this time frame reflect that the veteran was enrolled in a 
methadone program for a time.

The veteran underwent a second VA psychiatric examination 
with a different physician in March 1998.  After reviewing 
the claims file and interviewing the veteran, the examiner 
noted that the veteran appeared very angry and irritable, 
that he was tearful while relating his traumatic experiences 
in Vietnam, and that he had a lot of guilty feelings about 
the death of his friends.  The examiner rendered diagnoses of 
PTSD, opioid dependence and nicotine dependence.  The 
examiner explicitly opined that the veteran had no 
personality disorders.

Because of the discrepancy as to the veteran's diagnoses, the 
RO scheduled the veteran for a third VA psychiatric 
examination, which was conducted in May 1998.  This examiner 
noted that the veteran's medical records contained no 
evidence of PTSD until the time he filed a claim for PTSD, 
which was also about the same time that he underwent 
detoxification from heroin.  The examiner felt that the 
coincidence was significant in that the use of drugs and 
heroin had been the veteran's way of coping with PTSD and 
suppressing symptoms of PTSD.  The examiner listed the 
veteran's spotty work history and commented that it is 
difficult to understand the causes of his impaired vocational 
adjustment, as his problems in holding down a job could have 
been due to either PTSD or to his drug usage.  Diagnoses of 
PTSD, polysubstance abuse, and personality disorder, not 
otherwise specified, were assigned.  The examiner provided 
further discussion as follows:

This is a complicated case because it 
appears that the discrepancy of the 
examiners relates in my opinion to the 
fact that the lack of emotional lability 
that [the first examiner] was witnessing 
in my opinion probably relates to the 
fact that he is taking medications that 
would tend to reduce that, but then one 
would have to explain why it happened 
with [the second examiner] which suggests 
to me we have to explore any 
possibilities of exaggeration/malingering 
. . . we have to give the benefit of the 
doubt to the veteran and give him the 
diagnosis of post traumatic stress.  . . 
. I would certainly like to reassess the 
diagnosis after we get the complete 
psychological evaluation with the MMPI 
and Mississippi Scale.

The veteran was provided with another VA examination in 
November 2000, conducted by one of the examiners who had 
previously examined him.  Psychological test instruments were 
administered by a psychologist in conjunction with the 
clinical examination and review of the claims file by both 
experts. 

During the psychological portion of the examination, the 
veteran was administered the Mississippi Scale, a self-report 
measure of PTSD symptoms in combat veterans.  He scored in 
the average range of veterans who endorse PTSD symptoms.  He 
was also administered the MMPI-2, an objective measure of 
personality functioning.  His score was interpreted as 
representing rebelliousness.  The examiner commented that 
individuals who score similarly to the veteran on this scale 
are seen as likely to engage in asocial behaviors such as 
lying, cheating, stealing, and excessive use of substances.  
They create good first impressions, but their relationships 
are shallow and superficial.  They are also seen as 
rebellious toward authority figures, underachievers in 
school, and often have a poor work history.  They behave in 
impulsive ways intended to immediately gratify their wishes.  
The psychologist provided the following summary of the 
examination:  "Based on evidence gleaned from the claims 
file, clinical interview, and psychological testing, this 
veteran is not found to suffer from PTSD.  He also fails to 
meet DSM-IV diagnostic criteria for the disorder."

During the psychiatric portion of the examination, the 
veteran reported having had a relapse into heroin use in 
1997, but since that time, he had been "abstaining and only 
uses occasionally."  He stated that he had stopped the 
methadone maintenance, as the "methadone was worse than 
heroin" for him.  When asked how he maintained sobriety, he 
stated that he attended Narcotic Anonymous meetings from time 
to time.  He also reported that he had been arrested related 
to heroin abuse during the previous year.  The examiner 
rendered diagnoses of organic brain syndrome, heroin 
addiction in partial remission, antisocial trains, and a 
history of brain hematoma.  The examiner made the following 
comments:  "The information from reviewing the chart and the 
evaluation of the veteran makes me reach the same conclusions 
as the previous one in December 1997.  I do agree with the 
psychological testing that the veteran does not suffer PTSD.  
My diagnosis is still the same that was given three years 
ago, and that concurs with the recent psychological 
testing."

Analysis

Initial matters

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

After reviewing the appellate record, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.
The record reflects that the veteran has been informed of the 
various requirements of law pertaining to the issue of 
entitlement to service connection for PTSD in the October 
1998 Statement of the Case and the February 2001 Supplemental 
Statement of the Case.  In addition, VA made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including obtaining recent VA 
outpatient treatment records and providing him with multiple 
VA examinations, which have been described above, most 
recently in November 2000.  The veteran and his 
representative have pointed to no existing records which 
would be pertinent to the issues currently under 
consideration, and the Board has identified none from the 
record.  Indeed, during the August 2001 hearing on appeal, 
the veteran and his representative stated that they believed 
everything necessary to support a grant was contained in the 
record.  

Following a personal hearing on appeal held via 
videoconference before the undersigned in August 2001, 
additional evidence consisting of unit records and morning 
reports reflecting the time period when the veteran was 
serving in Vietnam was received at the Board.  This evidence 
has not been reviewed by the RO.  However, particularly in 
light of the disposition reached below, the Board is of the 
opinion that the unit records are not pertinent to the 
adjudication of this case, which is being decided on a basis 
different from the specifics of the veteran's Vietnam 
service.  See 38 C.F.R. § 20.1304 (2001).  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including providing testimony at a 
personal hearing chaired by the undersigned Board member.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to her 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

Regarding the first element, a current medical diagnosis of 
PTSD, the Board finds that the preponderance of the competent 
and probative evidence of record shows that the veteran in 
this case does not have a current diagnosis of PTSD.  The 
Board is of course aware that there are past diagnoses of 
PTSD of record.  However, the Board finds the most probative 
evidence in this regard to be reports of the veteran's 1997 
and most crucially the recent 2000 VA examinations, in which 
both a psychiatrist and a psychologist determined that a 
diagnosis of PTSD was not warranted.  That medical conclusion 
was based interviews with the veteran, review of his claims 
folder, and psychological testing.  Furthermore, the 
psychiatrist was specifically requested to resolve the 
discrepancy among the conclusions reached by different 
examiners over the years, and he did so.  

The Board finds it significant that the May 1998 VA examiner 
felt that psychological testing would assist in identifying 
any malingering or benefit-seeking behavior on the part of 
the veteran.  When such psychological testing was conducted 
in November 2000, the psychologist not only concluded the 
veteran did not suffer from PTSD, but also identified the 
veteran as a type of individual who may be prone to 
malingering.    

According to the VA examiners who ruled out PTSD, the weight 
of the medical evidence is to the effect that the veteran 
suffers from drug abuse problems, neurological problems 
resulting from a 1993 brain hematoma and a personality 
disorder.  This conclusion is supported by the medical 
evidence of record, which shows a long history of a 
personality disorder and substance abuse problems, as well as 
the 1993 surgery for subarachnoid hemorrhage.  As discussed 
in the law and regulations section above, service connection 
may not be granted either for a personality disorder or drug 
abuse.   The brain hematoma is of obvious post-service origin 
and thus impairment caused by that injury is not a candidate 
for service connection.  

The Board observes that the veteran's contention that he has 
PTSD is of relatively recent origin and (as one of the 
examining physicians noted in May 1998) its appearance 
coincided with his claim for monetary benefits from VA.  
According to the evidence of record, the veteran has never 
received psychiatric treatment for PTSD and no treating 
physician has rendered a diagnosis of PTSD.  Indeed, the 
outpatient treatment reports and hospital reports of record 
all reflect treatment for disabilities other than PTSD.  The 
diagnoses of PTSD which are contained in the record were 
rendered in the context of the veteran's claim for VA 
benefits.  The Board places greater weight on the veteran's 
statements concerning his medical history and symptomatology 
which were directed to treating physicians when he was 
seeking medical treatment than it does on different 
statements to examining physicians when he was seeking 
monetary benefits.  A medical diagnosis is only as credible 
as the history on which it is based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a diagnosis "can be no better than the 
facts alleged by the appellant"].  

The Board believes that the November 2000 psychological 
testing, which was deemed to be indicated in light of 
suggestions of malingering on the part of the veteran, is of 
importance.  It appears that testing such as the MMPI-2 did 
not rely on the veteran's own descriptions of his disability 
but rather on his answers to standard questions.  As noted 
above, after the MMPI-2 was administered and interpreted, the 
examiner found that the veteran did not have PTSD.

For these reasons, the Board finds that the medical evidence 
indicating the veteran does not have PTSD outweighs the two 
VA opinions to the effect that he does.  
As discussed above, one of those opinions, in May 1998, was 
hedged by the examiner, who specifically stated that PTSD was 
one option, along with drug abuse, and that the examiner 
"would certainly like to reassess the diagnosis [of PTSD] 
after we get the complete psychological evaluation with the 
MMPI and Mississippi scale."  The requested psychological 
testing resulted in a finding of no PTSD.  

In essence, the only opinion unequivocally supporting a 
diagnosis of PTSD was that of the VA examiner in March 1998.  
Although the Board has taken the examiner's opinion into 
consideration, for reasons stated above the Board concludes 
that it is outweighed by the remaining medical evidence of 
record.      

In the absence of a diagnosis of PTSD, a discussion of the 
other elements required for service connection for PTSD, such 
as whether there is credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, is 
not warranted in this case.  Regardless of whether or not the 
veteran actually witnessed and participated in these various 
events in service, the preponderance of the competent and 
probative evidence of record shows that the veteran does not 
have a current diagnosis of PTSD.  The Board notes in passing 
that there has been difficulty in corroborating the veteran's 
alleged stressors.  However, as discussed above, the matter 
of corroboration of stressors is irrelevant in light of the 
Board's conclusion that the preponderance of the evidence 
does not demonstrate that the veteran has PTSD. 
  
In any event, the reports of the VA examinations conducted in 
1997 and 2000 show that the psychiatrist and the psychologist 
considered the veteran's reports of his stressors in Vietnam, 
as well as his description of nightmares and flashbacks to 
those events.  Even though each of these examiners appear to 
have presumed the truth of the veteran's alleged in-service 
stressors, they still each concluded that a diagnosis of PTSD 
was not warranted.  Instead, these examiners found that 
diagnoses of drug abuse and a personality disorder were more 
appropriate.  Thus, even if the veteran's alleged stressors 
were corroborated by the evidence of record, the 
preponderance of the competent and probative evidence would 
not support a finding that the veteran has PTSD.

In summary, the Board concludes that the preponderance of the 
evidence does not support a finding that the veteran has 
PTSD.  In the absence of a current diagnosis of PTSD, the 
veteran's claim fails.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) [service connection may not be granted 
in the absence of a currently diagnosed disability]; see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

